EX-99(e)(2) Eighth Amended and Restated Schedule A to the Amended and Restated Distribution Agreement by and between Scout Funds and UMB Distribution Services, LLC Name of FundsOriginal Effective DateAnnual Renewal Deadline Scout Mid Cap FundOct. 31, 2006 March 31 Scout Small Cap FundMay 19, 2001 March 31 Scout International FundMay 19, 2001 March 31 Scout Global Equity FundJune 30, 2011 March 31 Scout Core Bond FundMay 19, 2001 March 31 Scout Core Plus Bond Fund April 21, 2011March 31 Scout Unconstrained Bond FundSept. 30, 2011March 31 Scout Low Duration Bond FundAug. 29, 2012March 31 Scout Emerging Markets FundSept. 26, 2012March 31 The undersigned, intending to be legally bound, hereby execute this Eighth Amended and Restated Schedule A to the Amended and Restated Distribution Agreement dated April 1, 2010, and executed by and between Scout Funds and UMB Distribution Services, LLC, to be effective as of the 1st day of July, 2013. UMB DISTRIBUTION SERVICES, LLCSCOUT FUNDS By: /s/ Maureen A. QuillBy: /s/ Andrew J. Iseman Title:Maureen A. Quill, PresidentTitle:Andrew J. Iseman, President
